DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first set of values" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Due to inconsistent language it is unclear if this is referring to the “first plurality of values” calculated in line 5, or a different first set of values.  For the purposes of applying prior art the Examiner will treat the limitation as referring to the “first plurality of values”.  Independent claims 22 (lines 6 and 12) and 23 (lines 6 and 13) recite the same limitations and are rejected for the same reasons indicated with regards to claim 1.



 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-13, 15-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0198522 to Wei et al. (“Wei”).

As to claim 1, Wei discloses a method, comprising: 
acquiring, by a processing system of a mobile device (Fig. 1, element 100, paragraph 23), an image of an object of a target color, wherein the image was captured by an integrated digital camera of the mobile device (Fig. 1; Fig. 6, element 620; paragraphs 23, 49, wherein image capturing device estimates reflectance for each pixel of the target corresponding to acquiring an image of an object of a target color);
calculating, by the processing system, a first plurality of values that describes the target color, wherein the calculating is based on an analysis of a pixel of the image (Fig. 6, elements 614-622; paragraphs 45-51, wherein based on analysis of a pixel in the image, the color tristimulus values of the target are calculated); and 
identifying, by the processing system, a first candidate color from among a plurality of candidate colors in a color library, wherein each candidate color in the plurality of candidate Fig. 6, elements 622; paragraph 51, wherein at least a first candidate color is identified from a large pool of candidate colors in a color database based on the tristimulus values of the first candidate more closely matching (having the smallest difference) with the target tristimulus values).  

As to claim 2, Wei discloses the method of claim 1, wherein the acquiring comprises: 
generating, by the processing system, a first signal to activate a light source of the mobile device (paragraphs 38, 43 and 44, wherein the system freezes camera setting and necessarily controls the activation of the lights with a first signal for subsequent capturing by the camera with a second signal); 
generating, by the processing system, a second signal to capture and save the image by the integrated digital camera, subsequent to generating the first signal (paragraphs 38, 43 and 44, wherein the system freezes camera setting and necessarily controls the activation of the lights with a first signal and subsequent capturing of an image by the camera with a second signal); and 
generating, by the processing system, a third signal to deactivate the light source, subsequent to generating the second signal (paragraphs 38, 43 and 44, wherein the system necessarily deactivate the lights after capturing an image by the camera).  

paragraphs 26-28, 43, wherein each LED is necessarily activated at “a highest” intensity setting for that LED).  

As to claim 4, Wei discloses the method of claim 2, wherein the light source is a light emitting diode flashlight of the mobile device (Fig. 1, element 102; paragraphs 26-28).  

As to claim 5, Wei discloses the method of claim 2, wherein the acquiring further comprises:  25DATA/141 PATENT APPLICATION 
providing, by the processing system and prior to the generating the first signal, instructions to a user of the mobile device, wherein the instructions guide the user in positioning the mobile device to acquire the image (paragraphs 23 and 38). 

As to claim 6, Wei discloses the method of claim 5, wherein the mobile device includes a case, and wherein a thickness of the case is configured to create a gap between the integrated digital camera and the object of the target color when the mobile phone rests against the object of the target color (Fig. 1, element 106; paragraphs 24, 25, wherein the housing corresponds to the case).

As to claim 7, Wei discloses the method of claim 5, wherein the instructions guide the user in positioning the mobile device so that a 45/0 illumination geometry is formed between the light source and the object (paragraph 26). 

paragraph 43, wherein camera setting are adjusted and frozen at predetermined settings).

As to claim 12, Wei discloses the method of claim 1, wherein the first plurality of values describes the target color in a first color space that approximates a perception of color by a human eye (paragraph 50, wherein CIE color tristimulus values are calculated and correspond to an approximate perception of color by a human eye).

As to claim 13, Wei discloses the method of claim 12, wherein the calculating comprises: 
calculating, by the processing system, a red channel average raw count, a green channel averaged raw count, and a blue channel averaged raw count for the image (paragraphs 49-50); 
converting the red channel average raw count, the green channel averaged raw count, and the blue channel averaged raw count to a first color tristimulus value, a second color tristimulus value, and a third color tristimulus value, respectively, using a color calibration matrix, wherein the first color tristimulus value, the second color tristimulus value, and the third color tristimulus value describe the target color in a second color space different from the first color space (paragraphs 49-50).

As to claim 15, Wei discloses the method of claim 1, further comprising: displaying, by the processing system, information about the first candidate color on a display of the mobile device (paragraph 51).

paragraph 40).

As to claim 17, Wei discloses the method of claim 1, wherein the color library is stored on a remote database (paragraph 51).

As to claim 18, Wei discloses the method of claim 1, wherein a lens of the integrated digital camera faces in a direction opposite of a display of the mobile device (Fig. 2, paragraphs 22, 23, 40, 51, wherein the display of the mobile device is necessarily facing the direction opposite the camera to allow the user to see and guidance and results).

As to claim 19, Wei discloses the method of claim 1, further comprising: calibrating, by the processing system, the integrated digital camera prior to the acquiring (Fig. 6, element 618, paragraph 47).

As to claim 20, Wei discloses the method of claim 19, wherein the calibrating comprises: 
capturing, by the processing system, a plurality of images of a plurality of training colors, using the integrated digital camera (paragraph 46); 
obtaining, by the processing system, a first matrix for each training color of the plurality of training colors, wherein the first matrix contains known color tristimulus values of the each training color (paragraph 46); 
calculating, by the processing system, a second matrix for each image of the plurality of images, wherein the second matrix contains a plurality of averaged raw counts for the each paragraph 46); and 
estimating, by the processing system, a third matrix and a vector that map the second matrix to the first matrix (paragraphs 47-48).

As to claim 22, please refer to the rejection of claim 1.  Wei further discloses a non-transitory computer-readable medium storing instruction which, when executed by a processing system of a mobile device, cause the processing system to perform operations similar to those of the method disclosed in claim 1 (Fig. 10 and paragraphs 83-84).

As to claim 23, please refer to the rejection of claim 1.  Wei further discloses performing the operations of the method by a processing system in a communication network (Fig. 10 and paragraphs 83-84).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665